Case 2:18-cv-07047-DLI Document 17 Filed 06/17/19 Page 1 of 9 PageID #: 47




                                                               June 17, 2019

Via ECF
Hon. Steven L. Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

         Re:      Isaias Adonay Santamaria v. Westbury, LLC, et al.
                  Docket No.: 18-cv-07047 (DLI) (ST)

Dear Judge Tiscione:

        This firm represents the Plaintiff, Isaias Adonay Santamaria, in this action, which
asserts claims against Defendants Westbury, LLC, Memet Arslan and Mustafa Alkan, his
former employers. In his Complaint, Plaintiff brings claims for unpaid overtime wages under
the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”), unpaid
minimum wages under the NYLL, unpaid spread of hours compensation under the NYLL,
failure to provide a wage notice pursuant to NYLL § 195(1), and failure to issue accurate
wage statements pursuant to NYLL § 195(3). D.E. 1. Plaintiff and Defendants Westbury,
LLC and Memet Arslan (hereinafter “Settling Defendants”) (Plaintiff and Settling Defendants
together as the “parties”) have reached a resolution of this action. Accordingly, Plaintiff now
submits this joint motion for approval, pursuant to Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199 (2d Cir. 2015), to respectfully request that the Court approve the terms of the
parties’ settlement agreement with respect to Plaintiff’s FLSA claims.1 A copy of the parties’
settlement agreement is attached hereto as Exhibit A.

                                           Procedural History

       On December 11, 2018, Plaintiff filed his Complaint. D.E. 1. On January 31, 2019,
Defendants Westbury, LLC and Memet Arslan filed an Answer to the Complaint. D.E. 6. On
March 5, 2019, Plaintiff filed a request for a Certificate of Default noting the default of
Defendant Mustafa Alkan. D.E. 11. On March 6, 2019, the Court entered a Certificate of
Default against Defendant Alkan.2 D.E. 12.




1
  The parties do not seek the Court’s approval with respect to the settlement of Plaintiff’s non-FLSA claims as
there is no requirement for the Court to do so.
2
  Plaintiff has separately submitted a notice of dismissal of this action without prejudice, pursuant to Fed. R.
Civ. P. 41(a)(1)(A)(i), as against Defendant Alkan. D.E. 16.
Case 2:18-cv-07047-DLI Document 17 Filed 06/17/19 Page 2 of 9 PageID #: 48


        On March 7, 2019, the Court referred this matter to mediation before the EDNY
mediation panel. Prior to mediation, the parties exchanged document discovery pertaining to
the Plaintiff’s claims. On May 6, 2019, the parties engaged in a successful mediation before
EDNY panel mediator Raymond Nardo, Esq. Following the parties’ contentious, arms-length
negotiations, the parties were able to reach a resolution of this action at that mediation. The
settlement agreement between the Plaintiff and the Settling Defendants provides for payment
of a sum of $45,000.00, inclusive of attorneys’ fees and costs. Pursuant to the settlement,
Plaintiff will receive $28,943.33 and Plaintiff’s counsel will receive a total sum of $16,056.67,
consisting of $14,471.67 for attorneys’ fees (i.e. 1/3 of the net settlement amount after
deducting costs from the gross settlement amount) and $1,585.00 for costs. The settlement is
secured by confessions of judgment signed by all Settling Defendants in the event of a default.

    The Court Should Approve the Settlement Agreement as Fair and Reasonable

        FLSA claims may be dismissed with prejudice under Fed. R. Civ. P. 41 if they are
approved by the Court. Cheeks, 796 F.3d at 206-207. “Courts approve FLSA settlements
when they are reached as a result of contested litigation to resolve bona fide disputes.”
Hernandez v. Merrill Lynch & Co., 2013 WL 1209563, at *7 (S.D.N.Y. Mar. 21, 2013)
(citations omitted). “Typically, courts regard the adversarial nature of a litigated FLSA case
to be an adequate indicator of the fairness of settlement.” Id. (citation omitted). Furthermore,
“[i]f the proposed settlement reflects a reasonable compromise over contested issues, the
settlement should be approved.” Id.

        In evaluating a proposed settlement of FLSA claims, courts in this Circuit typically
apply the five-factor test articulated in Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335
(S.D.N.Y. 2012). The Wolinsky factors require consideration of the following factors: (1)
the Plaintiff’s range of possible recovery; (2) the extent to which the settlement will enable
the parties to avoid anticipated burdens and expenses in establishing their respective claims
and defenses; (3) the seriousness of the litigation risks faced by the parties; (4) whether the
settlement agreement is the product of arm’s-length bargaining between experienced counsel;
and (5) the possibility of fraud or collusion. Id.

        In this case, Plaintiff contends that he worked for Defendants as a non-exempt kitchen
employee who was responsible for cooking and preparing food from in or about 2009 through
in or about November 2018. Plaintiff alleges that he regularly worked six days per week from
11:00 a.m. to 10:00 p.m., often without receiving an uninterrupted thirty-minute meal period.
For this work, Plaintiff contends that he was paid a daily rate of pay of between $100.00 to
$150.00 per day during the relevant FLSA statutory period, regardless of his number of hours
worked. Thus, Plaintiff asserts that he was not paid overtime compensation at time and one-
half his regular rates of pay for each hour worked in excess of 40 per week under the FLSA.

         Critically, the parties have several key disputes that impact the amount of recovery
and liability in this lawsuit. Defendants dispute the number of hours worked by Plaintiff.
Defendants also contend that Plaintiff was paid properly for all hours worked under the FLSA.
In support of this position, Defendants have produced compensation records for certain
periods of Plaintiff’s employment, which would create challenges for Plaintiff to overcome
at trial with respect to his hours worked and compensation paid. However, Plaintiff alleges
that Defendants’ records are inaccurate. Furthermore, Defendants challenge the manner of
Case 2:18-cv-07047-DLI Document 17 Filed 06/17/19 Page 3 of 9 PageID #: 49


assessing Plaintiff’s damages, even if he were successful at trial. Defendants also deny that
Plaintiff is entitled to liquidated damages under the FLSA, even if Plaintiff were successful
at trial. Thus, the parties’ respective positions evince substantial risks for both parties at trial
which could impact the amount of Plaintiff’s recovery and could result is a loss at trial by
either party. Additionally, Defendants assert, and Plaintiff’s counsel verified to the extent
possible, that Defendants have limited financial resources and likely cannot afford a greater
settlement or judgment.

        Plaintiff has calculated his precise damages, based on the discovery in this matter and
his anticipated testimony were this matter to proceed, in order to assess his best possible
recovery in this litigation. Making all reasonable assumptions in his favor, Plaintiff’s best
potential recovery under the FLSA at trial amounts to $30,696.25 for unpaid FLSA wages and
$30,696.25 for FLSA liquidated damages.

        Settling at this stage allows the parties to avoid substantial costs and delays. Indeed,
were a settlement not reached at this stage, the parties would have engaged in full formal
written and document discovery, depositions of Plaintiff, Defendants, and likely several non-
party witnesses. This settlement also avoids potential partial summary judgment motion
practice by either party and trial, which would result in a months’ or years’ long delay to
obtaining a recovery for the Plaintiff even if he is successful at trial, and potentially face future
appeals. Moreover, all parties face the risk of losing at trial, either in whole or in part. Indeed,
if Plaintiff was to succeed on liability but Defendants could prove that they made a good faith
effort to comply with the FLSA, Plaintiff would not be entitled to liquidated damages under
the FLSA, reducing Plaintiff’s available FLSA damages by half to $30,696.25. This would
be reduced further should Plaintiff not prevail on the issue of willfulness as the FLSA statute
of limitations would be reduced to two, rather than three, years. This would reduce Plaintiff’s
unpaid FLSA overtime compensation to just $11,196.25. Thus, by settling at this stage,
Plaintiff ensures that he will receive a recovery in this matter. Further, Plaintiff’s award under
the settlement permits him to recover nearly all of his unpaid FLSA overtime compensation,
even after deducting for costs and attorneys’ fees.

        Additionally, the United States Department of Labor (hereinafter “US DOL”) has
conducted an investigation of the corporate defendant’s compensation practices during a
period that includes at least part of the same time period covered by this lawsuit. Thereafter,
the US DOL reached a settlement that that included Plaintiff, among other employees. Under
the US DOL settlement, Plaintiff will receive $7,265.00. Under the Agreement in this lawsuit,
the parties explicitly agree that Plaintiff shall be permitted to retain the $7,265.00 he is being
awarded under the US DOL settlement in addition to the funds awarded under the parties’
Agreement in this lawsuit. Absent this Agreement, Defendants would likely have challenged
Plaintiff’s entitlement to certain damages under the FLSA for those periods covered by the
US DOL settlement, creating further uncertainty regarding the amount that Plaintiff would
have received at trial.

        Accordingly, although there is a possibility that Plaintiff could recover higher
damages if the case proceeded to trial, there is also the possibility that he could receive much
lower damages, or nothing at all, and as such, the risks and uncertainties discussed above are
substantial. Moreover, Defendants’ claimed financial circumstances may make it difficult to
collect a higher judgment, even if one were achieved, which could leave Plaintiff with
Case 2:18-cv-07047-DLI Document 17 Filed 06/17/19 Page 4 of 9 PageID #: 50


nothing. Thus, assuming this settlement is approved, Plaintiff will be able to recover the
settlement funds more expeditiously, and with more certainty, than a trial judgment.

        Additionally, the settlement here was reached only after the parties engaged in
document discovery pertaining to the Plaintiff, providing them with a clear assessment of their
available damages, contentious, arms’-length settlement discussions, and mediation with the
assistance of an experienced mediator. Indeed, the presence of a mediator “provides assurance
that the settlement was not the product of collusion.” Bilbao v. LCS Enters. Inc., 2018 WL
1399199, at *2 (S.D.N.Y. Mar. 19, 2018); see also Hernandez v. Anjost Corp., 2013 WL
4145952, at *2 (S.D.N.Y. Aug. 14, 2013) (“The assistance of an experienced mediator . . .
reinforces that the Settlement Agreement is non-collusive."); Morris v. Affinity Health Plan,
Inc., 859 F. Supp. 2d 611, 618-619 (S.D.N.Y. 2012) (citing In re Giant Interactive Grp., Inc.
Sec. Litig., 279 F.R.D. 151, 159-160 (S.D.N.Y. 2011)) (explaining parties entitled to a
presumption of fairness where mediator facilitated arms-length settlement). Accordingly, the
settlement achieved clearly reflects an arms’-length negotiation absent from fraud or collusion
and is a reasonable compromise over the contested issues in this matter.

        Furthermore, the settlement agreement does not contain any terms that would militate
against the Court approving it. For instance, the release in the Settlement Agreement is limited
to the wage-related claims that Plaintiff asserted in this action. The release does not fall into
the category of releases that are so broad and encompassing as to be rejected because they run
afoul of standards of fairness and reasonableness. See Flood v. Carlson Rests. Inc., 2015 WL
4111668, at *1-2 (S.D.N.Y. July 6, 2015); Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d
170, 181 (S.D.N.Y. March 30, 2015) (prohibiting releases that “purport to waive practically
any possible claim against the defendants, including unknown claims and claims that have no
relationship whatsoever to wage-and-hour issues” but notes additional claims may be released
in appropriate circumstances); Cheeks, 796 F.3d at 206 (noting judicial approval of
settlements is necessary to avoid an “overbroad release” that waives all possible claims and
to prevent potential abuse or overreach in settlements). Here, the release is narrowly tailored
to release only claims relevant to the instant action and those relevant to the parties’ settlement
negotiations. Likewise, the agreement does not contain a confidentiality clause that may “run
afoul of the purposes of the FLSA and the public’s independent interest in assuring that
employees’ wages are fair.” Flood, 2015 WL 4111668, at *1 (citing Lopez, 96 F. Supp. 3d at
177-181); Cheeks, 796 F.3d at 206 (quoting Lopez, 96 F. Supp. 3d at 177) (noting judicial
approval of settlements is necessary to prevent “‘highly restrictive confidentiality
provisions…in strong tension with the remedial purposes of the FLSA’”); Cortes v. New
Creators, Inc., 2016 WL 3455383, at *4 (S.D.N.Y. June 20, 2016) (citing Lopez, 96 F. Supp.
3d at 177-181).

 The Court Should Approve the Requested Attorneys’ Fees and Costs as Reasonable

       In addition to assessing the reasonableness of the settlement award, most courts since
Cheeks have found that courts “must also assess the reasonableness of any attorneys’ fee
award.” Velasquez v. SAFI-G, Inc., 137 F. Supp. 3d 582, 585 (S.D.N.Y. Oct. 7, 2015) (citing
Wolinsky, 900 F. Supp. 2d at 336). When courts examine attorneys’ fee awards in FLSA
settlements, it is “to ensure that the interest of plaintiffs’ counsel in counsel’s own
compensation [did not] adversely affect the extent of the relief counsel [procured] for the
Case 2:18-cv-07047-DLI Document 17 Filed 06/17/19 Page 5 of 9 PageID #: 51


clients.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 366 (S.D.N.Y. 2013) (citing
Wolinsky, 900 F. Supp. 2d at 336).

         In this case, the portion of the settlement amount attributable to attorneys’ fees is
$14,471.67, or 1/3 or the net settlement amount after deducting for litigation costs. Plaintiff’s
counsel’s request that the Court approve fees of 1/3 of the settlement is “consistent with the
trend in this Circuit.” Tiro v. Public House Investments, LLC, 2013 WL 4830949, at *14
(S.D.N.Y. Sept. 10, 2013) (collecting cases); Kochilas v. Nat’l Merchant Servs., Inc., 2015
WL 5821631, at *8 (E.D.N.Y. Oct. 2, 2015) (collecting cases). Courts in this Circuit routinely
approve attorney’s fees awards in the amount of one-third of the total settlement. See
McDaniel v. City of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010) (noting that the
percentage of recovery method is “the trend in this Circuit.”); see also Meza v. 317
Amsterdam Corp., 2015 WL 9161791, at *2 (S.D.N.Y. Dec 14, 2015) (“[C]ourts regularly
approve attorney's fees of one-third of the settlement amount in FLSA cases.”) (collecting
cases); Cregg v. Firstservice Residential N.Y., Inc., Docket No. 15-cv-3876-LB, D.E. 14 at
*4-5 (E.D.N.Y. Dec. 09, 2015) (approving one-third attorneys’ fees award as “the norm in
this Circuit”); Najera v. Royal Bedding Co., LLC, 2015 WL 3540719, at *3 (E.D.N.Y. June
3, 2015) (collecting cases); Calle v. Elite Specialty Coatings Plus, Inc., 2014 WL 6621081, at
*3 (E.D.N.Y. Nov. 21, 2014) (“[O]ne-third contingency fee is a commonly accepted fee in
this Circuit.”); Rangel v. 639 Grand St. Meat & Produce Corp., 2013 WL 5308277, at *1
(E.D.N.Y. Sept. 19, 2013) (observing that in FLSA cases, district courts in the Second Circuit
routinely approve of fees that amount to one-third of the total recovery, plus costs). Thus, a
one-third recovery is appropriate in a case where, as here, Plaintiff’s counsel’s fee entitlement
is entirely contingent upon success of a settlement or award. See Massiah v. MetroPlus Health
Plan, Inc., 2012 WL 5874655, at *8 (S.D.N.Y. Nov. 20, 2012) (collecting cases) (one-third
recovery is “presumptively reasonable” where “Counsel’s fee entitlement is entirely
contingent upon success”).

        Additionally, the reasonableness of the fee for which approval is requested here is
further solidified by “[a]pplying the lodestar method as a cross check.” Guaman v. Ajna-Bar
NYC, 2013 WL 445896, at *1 (S.D.N.Y. Feb. 5, 2013) (citing Goldberger v. Integrated
Resources, Inc., 209 F.3d 43, 50 (2d Cir. 2000)). In order to calculate the lodestar check, the
Firm multiplied the attorney hours spent on the case by each individual’s reasonable hourly
rate. See Healey v. Leavitt, 485 F.3d 63, 71 (2d Cir. 2007).

        Here, the Law Office of Peter A. Romero PLLC is a boutique employment litigation
law firm, located at 825 Veterans Highway, Suite B, Hauppauge, New York 11788, with a
substantial practice primarily representing plaintiffs in wage and hour matters, including
individual, collective action and class action matters, and employment discrimination matters
in both state and federal court.

        With respect to Peter A. Romero, Esq.’s experience, Mr. Romero graduated from St.
John’s University School of Law in 2003. He was admitted to practice in New York in
November 2003, the United States District Court for the Southern District of New York in
August 2004, and the United States District Court for the Eastern District of New York in
October 2004. Mr. Romero previously worked for a prominent employment law litigation
firm as an associate from July 2004 until January 2009 and as a partner from January 2009
Case 2:18-cv-07047-DLI Document 17 Filed 06/17/19 Page 6 of 9 PageID #: 52


until June 2015. Thereafter, beginning in June 2015 through the present, Mr. Romero has
operated his own employment law litigation firm, the Law Office of Peter A. Romero PLLC,
as its principle. That firm employs one senior associate, the undersigned, David D. Barnhorn,
Esq., and a paralegal, as well as other support staff as needed. Throughout his legal career,
beginning in July 2004 through the present, Mr. Romero has focused his practice almost
entirely on employment law litigation, where a majority of his cases have been comprised of
individual, collective action and class action wage and hour lawsuits in federal and New York
courts. Indeed, Mr. Romero has been appointed as Class Counsel in numerous class action
cases in federal and New York courts. Moreover, throughout his career, Mr. Romero has
conducted numerous trials and arbitrations on behalf of his clients in employment law
disputes, including wage and hour matters. Finally, while employed as a partner at another
employment law litigation firm from January 2009 until June 2015, Mr. Romero was
responsible not only for his own case load of employment law litigation matters, but also for
supervising and revising and approving the work of four associates who each had their own
case load of employment law litigation matters, including wage and hour matters. Mr.
Romero is also an active member of the National Employment Lawyers Association, an entity
that focuses on employee rights in the workplace and whose membership consists of lawyers
that primarily, or exclusively, represent employees.

         The undersigned, David D. Barnhorn, Esq., graduated cum laude from Hofstra
University Maurice A. Deane School of Law in November 2012. I was admitted to practice
in New Jersey and the United States District Court for the District of New Jersey in 2012, in
New York State in 2013, and the United States District Courts for the Eastern and Southern
Districts of New York in 2014. I have been employed as a senior associate for this Firm since
April 2018. Prior to joining this firm, I worked as an associate at two prominent employment
law litigation firms from November 2012 until April 2018. Throughout my legal career,
beginning in November 2012 through the present, I have focused my practice almost entirely
on employment law litigation, where a majority of my cases have been comprised of
individual, collective action and class action wage and hour lawsuits in New York and New
Jersey state and federal courts. Additionally, the undersigned was appointed as Class Counsel
in the wage and hour matter of Reyes v. Pisticci Restaurant Corp., Docket No. 17-cv-2869
(JGK) (S.D.N.Y. Jan. 14, 2019) (See D.E. 95, 97). Throughout my time as an associate, I
have been responsible for actively handling and maintaining a case load of between 30 to 45
cases at any given time in pre-litigation stages, arbitration, administrative agencies and in
litigation in state and federal courts from their inception through trial, appeal and resolution.
Moreover, during my career, I have conducted numerous trials and arbitrations on behalf of
my clients in employment law disputes, including wage and hour matters. Finally, I have
been selected as a Rising Star by Super Lawyers as an “Employment & Labor Attorney” for
the years 2016, 2017 and 2018.

       Here, if Plaintiff’s counsel were seeking fees pursuant to the lodestar, Plaintiff would
seek hourly rates of $400.00 per hour for Peter A. Romero, Esq. and $275.00 per hour for the
undersigned, David D. Barnhorn, Esq. “A reasonable hourly rate is ‘the rate a paying client
would be willing to pay,’ ‘bear[ing] in mind that a reasonable paying client wishes to spend
the minimum necessary to litigate the case effectively.’” Spain v. Kinder Stuff 2010 LLC,
2015 WL 5772190, at *8 (E.D.N.Y. Sept. 29, 2015) (quoting Arbor Hill Concerned Citizens
Neighborhood Ass'n v. Cty. of Albany & Albany Cty. Bd. of Elections, 522 F.3d 182, 190
(2d Cir. 2008)). “The reasonable hourly rates should be based on rates prevailing in the
Case 2:18-cv-07047-DLI Document 17 Filed 06/17/19 Page 7 of 9 PageID #: 53


community for similar services of lawyers of reasonably comparable skill, experience, and
reputation.” Id. (quoting Cruz v. Local Union No. 3 of IBEW, 34 F.3d 1148, 1159 (2d Cir.
1994) (internal quotation marks omitted)). Here, based on the customary rates charged in this
district and the experience of the attorneys responsible for this matter, hourly rates of $400.00
per hour for Mr. Romero and $275.00 per hour for the undersigned are reasonable. Solnin v.
Sun Life & Health Ins. Co., 2018 WL 4853046, at *3 (E.D.N.Y. Sept. 28, 2018) (awarding
mid-level associate with 5 years of experience a rate of $275 and noting proper rate for senior
associates is up to $325 per hour and for experienced partners is between $300-$450 per hour
in this district); Hui Lan Weng v. Fancy Lee Sushi Bar & Grill, Inc., 2017 WL 5564892, at
*2 (E.D.N.Y. Nov. 3, 2017), report and recommendation adopted, 2017 WL 5564593
(E.D.N.Y. Nov. 18, 2017) (citing Houston v. Cotter, 234 F. Supp. 3d 392, 402 (E.D.N.Y.
2017)) (awarding rates of $270 to $350 to senior associates and noting that "[i]n recent years,
courts have approved the following hourly rates for attorneys practicing in the Eastern District
of New York: $200 to $450 for partners in law firms, $200 to $325 for senior associates, $100
to $200 for junior associates, and $70 to $100 for paralegals."); Carrasco-Flores v.
Comprehensive Health Care & Rehab. Servs., LLC, 2014 WL 4954629, at *9 (E.D.N.Y. Oct.
2, 2014) (citing Man Wei Shiu v. New Peking Taste, Inc., 2013 WL 2351370, at *13
(E.D.N.Y. May 28, 2013)) ("Recent decisions in the Eastern District of New York have
determined that reasonable hourly rates in FLSA cases are approximately $300-$450 for
partners, $200-$325 for senior associates, $100-$200 for junior associates, and $60-80 for
legal support staff."); Small v. New York City Transit Auth., 2014 WL 1236619, at *5
(E.D.N.Y. Mar. 25, 2014) (citing Struthers v. City of New York, 2013 WL 5407221, at *7
(E.D.N.Y. 2013)) (recognizing rates of $300-$450 per hour for partners, $200-$300 per hour
for senior associates, and $100-$200 per hour for junior associates); Hilton v. Int'l Perfume
Palace, Inc., 2013 WL 5676582, at *11 (E.D.N.Y. Oct. 17, 2013) (district court adopting
report and recommendation that held that “that partners and counsel be compensated at the
rate of $450.00 per hour, mid-level associates be compensated at the rate of $325.00 per hour,
junior associates be compensated at the rate of $200.00 per hour, and nonattorney [sic] staff
be compensated at the rate of $75.00 per hour.”); Ferrara v. Prof'l Pavers Corp., 2013 WL
1210522, at *8 (E.D.N.Y. Feb. 15, 2013), report and recommendation adopted, 2013 WL
1212816 (E.D.N.Y. Mar. 23, 2013) (finding hourly rates of $400 for partners, $300 for senior
associates, and $200 for junior associates).

        Here, Plaintiff’s counsel investigated the Plaintiff’s claims, conducted an in-depth and
detailed inquiry regarding Plaintiff’s job duties, exempt status, his work hours and
compensation received, commenced this action, exchanged document discovery, created a
detailed assessment of Plaintiff’s damages, attended a mediation, and negotiated a settlement.
Due to the contingent nature of the case, Plaintiff’s counsel undertook these efforts with no
ultimate guarantee of compensation. Plaintiff’s counsel was zealous in the pursuit of
Plaintiff’s litigation objectives and secured a favorable result on the Plaintiff’s behalf. The
settlement will be made available to the Plaintiff without the uncertainty and delay of trial.

       As a result, the Firm expended a total of 29.5 hours on this matter, as evidenced by
counsel’s contemporaneously-kept billing records, which are annexed hereto as Exhibit B.
Thus, Plaintiff’s attorneys’ fees in this matter, when calculated pursuant to the lodestar,
Case 2:18-cv-07047-DLI Document 17 Filed 06/17/19 Page 8 of 9 PageID #: 54


amount to $7,857.50.3 Here, although Plaintiff’s lodestar is less than the amount of fees
requested under the standard contingency fee method, Plaintiff’s counsel’s requested fees are
well within the range approved by courts when applying a moderate lodestar multiplier.

        Where, as here, the lodestar is less than the contingency fee requested, after reviewing
the lodestar the Court generally also applies a multiplier to take into account the contingent
nature of the fee, the risks of non-payment, the quality of representation, and the results
achieved. See In re Platinum & Palladium Commodities Litig., 2015 WL 4560206 (S.D.N.Y.
July 7, 2015). Moreover, a multiplier is used in order to compensate Plaintiff’s counsel for
time that is required administering the settlement. See Willix v. Healthfirst, Inc., 2011 WL
754862, at *7 (E.D.N.Y. Feb. 18, 2011); Zeltser v. Merrill Lynch & Co., 2014 WL 4816134,
at *10 (S.D.N.Y. Sept. 23, 2014). Courts have awarded multipliers up to eight (8) times the
lodestar and in some cases they have awarded multipliers that are even higher. See Beckman
v. KeyBank, N.A., 293 F.R.D. 467, 481-482 (S.D.N.Y. 2013) (collecting cases); Zeltser, 2014
WL 4816134, at *9 (collecting cases); see also Riveras v. Bilboa Rest. Corp., Docket No. 17-
cv-04430 (S.D.N.Y. Dec. 14, 2018) (See DE 74) (Memorandum and Order approving a
lodestar multiplier of 6.7). Here, the multiplier requested is approximately 1.84, which is well
within the range granted by courts in this circuit.

        While the multiplier represents a greater recovery than Plaintiff’s counsel’s lodestar,
this should not result in penalizing counsel for achieving an early settlement. See Zeltser,
2014 WL 4816134, at *10 (citing Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96,
121 (2d Cir. 2005)) (“[T]he lodestar create[s] an unanticipated disincentive to early
settlements, tempt[s] lawyers to run up their hours, and compel[s] district courts to engage in
a gimlet-eyed review of line-item fee audits.”)); Vizcaino v. Microsoft Corp., 290 F.3d 1043,
1050 n.5 (9th Cir. 2002) (noting that “the lodestar method does not reward early settlement”
and that “counsel should [not] necessarily receive a lesser fee for settling a case quickly”);
Beckman, 293 F.R.D. at 482 (noting applying multiplier is proper as achieving an early
settlement “should not result in penalizing plaintiffs' counsel”); see also Zeltser, 2014 WL
4816134, at *8 (quoting Sand v. Greenberg, 2010 WL 69359, at *3 (S.D.N.Y. Jan. 7, 2010);
and citing Reyes v. Altamarea Grp., LLC, 2011 WL 4599822, at *1 (S.D.N.Y. Aug. 16, 2011))
(“Fee awards in wage and hour cases are meant to ‘encourage members of the bar to provide
legal services to those whose wage claims might otherwise be too small to justify the retention
of able, legal counsel.’” and “The FLSA and state wage and hour statutes are remedial
statutes, the purposes of which are served by adequately compensating attorneys who protect
wage and hour rights.”).

         Lastly, the Court should review the public policy considerations concerning the
manner in which attorneys’ fees are assessed. Since a reasonable value of the case had already
been obtained in a settlement, the only purpose of continuing this litigation would have been
to build up attorneys’ fees. This would forestall a resolution that could have been achieved
earlier. While the undersigned would never continue with a case to build up fees beyond the
point where a reasonable settlement is reached, other attorneys who do wage-and-hour
litigation very well might. Reducing attorneys’ fees in single plaintiff FLSA cases below one
third would disincentivize early resolution of these cases. As FLSA cases have become a

3
 Notably, Plaintiff’s counsel has not sought reimbursement for time spent on this matter by their paralegal,
which would increase this lodestar sum even further if her time were included.
Case 2:18-cv-07047-DLI Document 17 Filed 06/17/19 Page 9 of 9 PageID #: 55


significant portion of the federal docket, the efficient and early resolution of these cases is in
the best interests of public policy. Thus, the amount of attorneys’ fees sought – $14,471.67 –
is a reasonable fee in this action.

       Lastly, Plaintiff’s counsel seeks reimbursement for $1,585.00 in advanced litigation
costs. The following is a description of the costs incurred in this lawsuit:


             Date                  Description of Expense                    Amount
          12/11/2018               Filing Fee for Complaint,                 $400.00
                                             D.E. 1
          12/28/2018              Fees for Service of Process                $135.00
                                       on all Defendants
           5/6/2019               Mediator’s Fees (Plaintiff’s               $500.00
                                            Portion)
           5/6/2019                   Translator’s Fees at                   $550.00
                                           Mediation
                                                                        Total: $1,585.00


Copies of invoices for these expenses are annexed as Exhibit C.

      Accordingly, Plaintiff’s counsel’s requests for attorneys’ fees in the amount of
$14,471.67 and expenses in the amount of $1,585.00 should be approved as reasonable.

        In light of the foregoing, the parties respectfully request that the Court approve their
settlement and dismiss this matter with prejudice, while maintaining jurisdiction to enforce
the terms of the settlement. The Parties have submitted a copy of a Proposed Stipulation and
Order of Dismissal with Prejudice with their Settlement Agreement.

                                                       Respectfully submitted,



                                                       __________________________
                                                       DAVID D. BARNHORN, ESQ.

C:     All Counsel of Record via ECF
